DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a process for enhancing corrosion resistance, however claim 5 does not further limit structure of the ultrafine bubble generating apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7,15,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the element substrate is a silicon substrate whose surface to come into contact with the ozone water has been subjected to a process for enhancing corrosion resistance”.  Examiner notes claim 4 is directed to an apparatus, an ultrafine bubble generating apparatus, however the noted limitation is directed to a process, wherein a structure to provide enhanced corrosion resistance is not positively claimed.  Examiner notes para 0171 of the current specification recites “for this reason, the seal member 712 cut out from a sheet made of PTFE, which has high oxidation resistance(i.e. , high corrosion resistance to ozone water), is used as the protective layer in the present embodiment”.  Therefore examiner respectfully submits a seal member formed of PTFE as noted from the specification should be positively recited in the claim in place of the noted claimed limitations to “the element substrate is a silicon substrate whose surface to come into contact with the ozone water has been subjected to a process for enhancing corrosion resistance”.  Claims 5-7 depend on claim 4 and hence are also rejected.
Claim 15 lines 1-2 and claim 16 line 3 recites “to which the flow channel member is bonded”.  Examiner respectfully submits there is a lack of antecedent basis for the limitations “to which the flow channel member is bonded”. Examiner notes previous claim limitations do not specifically recite that the element substrate is bonded to the flow channel member.  
Claim 18 recites “the element substrate is a silicon substrate whose surface to come into contact with the ozone water has been subjected to a process for enhancing corrosion resistance”.  Examiner notes claim 18 is directed to an apparatus, an ultrafine bubble generating head, however the noted limitation is directed to a process, wherein a structure to provide enhanced corrosion resistance is not positively claimed.  Examiner notes para 0171 of the current specification recites “for this reason, the seal member 712 cut out from a sheet made of PTFE, which has high oxidation resistance(i.e. , high corrosion resistance to ozone water), is used as the protective layer in the present embodiment”.  Therefore examiner respectfully submits a seal member formed of PTFE as noted from the specification should be positively recited in the claim in place of the noted claimed limitations to “the element substrate is a silicon substrate whose surface to come into contact with the ozone water has been subjected to a process for enhancing corrosion resistance”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 ,11-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(W)2019/044913) taken together with Chinese reference(CN203482710U).
	WO reference teaches in figure 1 an ultrafine bubble generating apparatus capable of generating ultrafine bubbles by causing film boiling(using heating resistance element 2), wherein a liquid contact portion(substrate 1 with resistive heating element 2) comes into contact with water.  WO reference is silent as to a liquid contact portion which is made of a material with corrosion resistance to ozone water. Chinese reference teaches a corona discharge ozone generator(6), a micro-nano bubble generating device host(4), a micro-nano bubble releasing device(7) for releasing micro-nano bubbles to a first reservoir(1), wherein the micro-nano bubble generating device host and the micro-nano bubble releasing device are formed of a material with corrosion resistance to ozone water(para 0012 noting the bubble releasing device is ozone corrosion resistant).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the liquid contact portion of WO reference with a material with corrosion resistance to water in order to provide an ultrafine bubble generating apparatus which does not degrade when exposed to ozone water.  
	WO reference taken together with Chinese reference further teaches wherein the liquid contact portion is made of any one of or a combination of a fluororesin(noting polytetrafluroroethylene in para 0011 of Chinese reference), a fluororubber, titanium, tantalum, indium, stainless steel(para 0011 of Chinese reference), alumina ceramics, and borosilicate glass.    WO reference taken together with Chinese reference further teaches an element substrate (1 in WO reference) on which a heating element(2) is placed, the heating element generating heat upon application of voltage thereto(from resistive layer 204) and thereby causes film boiling in the ozone water, and a flow channel member(11 in WO reference) that forms a liquid flow channel which faces the element substrate and which contains the ozone water. WO reference taken together with Chinese reference further teaches wherein the element substrate is a silicon substrate(201 in WO reference) whose surface to come into contact with the ozone water has been subjected to a process for enhancing corrosion resistance(noting Chinese reference teaches providing bubble releasing structure of corrosion resistant material, therefore the substrate of the ultrafine bubble generating apparatus of WO reference would be expected to be formed of corrosion resistant material), and the flow channel member is formed of stainless steel or borosilicate glass.  WO reference taken together with Chinese reference further teaches wherein the flow channel member is made of SUS 316(noting the flow channel member 11 is a part of the ultrafine bubble generating apparatus and therefore forming the flow channel member of SUS 316 is taught by Chinese reference stating that a micro-nano bubble releasing device and submersible pump are formed of stainless steel for use with ozone water).   WO reference taken together with Chinese reference further teaches wherein the flow channel member is made of austentic stainless steel containing carbon, chromium, nickel, and molybdenum.   WO reference taken together with Chinese reference further teaches wherein the inner wall of the flow channel member is coated with a fluororesin.  WO reference taken together with Chinese reference further teaches wherein the flow channel member includes an inflow port(15 in WO reference) through which the ozone water flows into the liquid flow channel and an outflow port(16) through which the ozone water flows out of the liquid flow channel, and the inflow port and the outflow port are formed at positions that do not face a region where the heating element of the element substrate is placed.  WO reference taken together with Chinese reference further teaches wherein joints made of a fluororubber are connected to the inflow port and the outflow port.  WO reference taken together with Chinese reference further teaches wherein the element substrate includes an electrode(wiring 205 in figure 2A of WO reference) to receive a signal for driving the heating element, the electrode being located at a position where the electrode does not come into contact with the ozone water contained in the liquid flow channel(the wiring placed below a protective layer 206).  WO reference taken together with Chinese reference further teaches wherein the electrode is placed on a surface of the element substrate(210 in WO reference) .  WO reference taken together with Chinese reference further teaches wherein the electrode is placed on a surface of the element substrate.  WO reference taken together with Chinese reference further teaches a circulation flow channel(2216 in figure 22 of WO reference) capable of circulating the ozone water between the ultrafine bubble generating head and at least one unit. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO reference(W)2019/044913) taken together with Chinese reference(CN203482710U).
	WO reference teaches an ultrafine bubble generating head comprising an element substrate (201 in figure 2A) on which a heating element(heating resistive element 2) is placed, the heating element generating heat upon application of voltage thereto and thereby causes film boiling, and a flow channel member(11) that forms a liquid flow channel which faces the element substrate, wherein the element substrate is a silicon substrate.  WO reference is silent as to wherein the flow channel member is made of stainless steel or a borosilicate glass.  Chinese reference teaches a corona discharge ozone generator(6), a micro-nano bubble generating device host(4), a micro-nano bubble releasing device(7) for releasing micro-nano bubbles to a first reservoir(1), wherein the micro-nano bubble generating device host and the micro-nano bubble releasing device are formed of a material with corrosion reistance to ozone water(para 0012 noting the bubble releasing device is ozone corrosion resistant).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the flow channel member of WO reference with a material with corrosion resistance to water in order to provide an ultrafine bubble generating apparatus which does not degrade when exposed to ozone water.  

Allowable Subject Matter

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 20, 2022